Opinion by
Woodside, J.,
The evidence in this unemployment compensation case supports the finding of the board that the claimant refused suitable work without good cause. lie is thus ineligible for benefits under §402(a) of the Unemployment Compensation Law, 43 P.S. §802(a).
After the claimant was discharged from the military service, he registered for employment and was referred to a job opportunity with a store as a manager-trainee at $65 per week. He refused the referral without offering any reason for doing so except an expressed intent to enter college, which he did immediately thereafter.
We have passed upon similar cases many times and there is nothing more to be said about the law governing them.
Decision affirmed.